UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2011 Scorpion Performance, Inc. (Exact name of registrant as specified in its charter) Florida 000-52859 65-0979606 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3th Avenue, Fort Lauderdale, Florida 33315 (Address of Principal Executive Offices) (Zip Code) (954) 779-3600 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrants Certifying Accountant. Resignation of Previous Independent Registered Public Accounting Firm On February 20, 2011, Jewett, Schwartz, Wolfe & Associates (JSW) advised Scorpion Performance, Inc. (the Company) that its audit practice was acquired by RBSM LLP (RBSM ), an independent registered public accounting firm and that, accordingly, JSW was resigning as the Companys independent registered public accounting firm effective February 20, 2011 (the Resignation Date). The reports of JSW on the Companys financial statements for the years ended December 31, 2009 and 2008 did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle, except that the reports of JSW on the Companys consolidated financial statements as of and for the years ended December 31, 2009 and 2008 contained an explanatory paragraph which noted that there was doubt as to the Companys ability to continue as a going concern due to an accumulated deficit of $11,290,125 at December 31, 2009. During the years ended December 31, 2009 and 2008, and through February 20, 2011, the Company has not had any disagreements with JSW on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to JSWs satisfaction, would have caused them to make reference thereto in their reports on the Companys financial statements for such periods. During the years ended December 31, 2009 and 2008, and through February 20, 2011, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided JSW with a copy of this disclosure set forth under this Item 4.01 and requested JSW to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. JSW has reviewed this disclosure and consented as set forth in the letter attached hereto as Exhibit 16.1. Engagement of New Independent Registered Public Accounting Firm On February 22, 2011 (the Engagement Date), the Company engaged RBSM LLP (RBSM ) as its independent registered public accounting firm for the Companys fiscal year ended December 31, 2010. The engagement of RBSM as the Companys independent registered public accounting firm was approved by the sole director of the Company on February 22, 2011. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with RBSM regarding either: (1) the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Companys financial statements, and neither a written report was provided to the Company nor oral advice was provided that RBSM concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (2) a ny matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). 1 Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c)Shell Company Transactions. Not applicable. (d) Exhibits Exhibit No. Description of Exhibit Letter from Jewett, Schwartz, Wolfe & Associates 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 25, 2011 Scorpion Performance, Inc. By: /s/ Robert Stopanio President and Principal Executive Officer 3
